       Case 2:20-cv-00359-GGG-DMD Document 1 Filed 01/31/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

NICHOLAS H. JOSEPH                        *                 CIVIL ACTION NO:
                                          *
VERSUS                                    *                 SECTION:
                                          *
THE NEW ORLEANS PUBLIC BELT               *                 MAGISTRATE:
RAILROAD CORPORATION                      *
*******************************************                 TRIAL BY JURY


                                COMPLAINT FOR DAMAGES


MAY IT PLEASE THE COURT:

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Nicholas H.

Joseph, a person of full age and majority residing and domiciled in the Parish of St. James, State

of Louisiana, and respectfully pleads the following:

1.     This Honorable Court has federal question jurisdiction by virtue of 28 U.S.C. § 1331, as

this claim arises under the provisions of the Federal Employer’s Liability Act [“FELA”], 45

U.S.C. § 51, et seq.

2.     Venue is proper in the Eastern District of Louisiana as Orleans Parish is the parish where

the cause of action(s) arose and/or accrued, and Defendant, New Orleans Public Belt Railroad

Corporation [hereinafter “NOPB”], at all times mentioned herein was doing business in the

Parishes of Orleans and Jefferson.

3.     The Defendant, NOPB, is a common carrier by railroad engaged in interstate commerce

and is a wholly owned subsidiary of the Board of Commissioners of the Port of New Orleans, a

political subdivision of the State of Louisiana.




                                                                                                1
      Case 2:20-cv-00359-GGG-DMD Document 1 Filed 01/31/20 Page 2 of 4



4.     This is an action arising under the provisions of the Federal Employer’s Liability Act, 45

U.S.C. § 51 et seq., commonly referred to as the FELA, to recover damages for personal injuries

caused in whole or in part by fault of the NOPB, and sustained by the Plaintiff in the line of duty

while employed as a bridgeman and painter on the superstructure of the Huey P. Long Bridge.

5.     Defendant, NOPB, is liable unto Plaintiff, Nicholas H. Joseph, for all of the damages he

sustained as a result of the negligence, carelessness, and/or recklessness that NOPB committed,

as well as all general and equitable relief, together with legal interest thereon from the date of

judgment until paid, and for all costs of these proceedings for the following reasons to-wit:

6.     On or about March 1, 2017, while performing his duties as a bridgeman/painter, the

Plaintiff descended the slanted stairway of the Huey P. Long Bridge’s superstructure. In the

course of doing so and while paying attention to his footing, Plaintiff’s foot slipped on a rung of

the ladder due to the presence of a liquid substance. When his foot slipped, Plaintiff’s body

twisted, fell backward and to the side, striking his lower back on another metal rung below and

behind him, directly causing injuries to low back and lumbar spine.

7.     Plaintiff avers that at the time of his injuries, he was an able-bodied railroad worker and

that as a direct cause of Defendant’s negligence under the Federal Employer’s Liability Act

[FELA] on or about March 1, 2017, Plaintiff sustained severe injuries that have caused him

significant pain, suffering, past and future lost wages, past and future unpaid medical expenses,

for which he demands full recovery.

8.     Plaintiff further avers that Defendant, through its employees, agents, servants, and

employees negligently and carelessly failed to provide him with a reasonably safe place to work

in violation of the provisions of the FELA, 45 U.S.C. § 51, et seq., thereby causing and/or




                                                                                                 2
       Case 2:20-cv-00359-GGG-DMD Document 1 Filed 01/31/20 Page 3 of 4



contributing to the aforementioned injuries, in whole or in part; and the negligence of NOPB

includes, but is not limited to the following acts to-wit:

        A. In that NOPB, in violation of its non-delegable duty, failed to provide Plaintiff with a

            reasonably safe place to work;

        B. In that NOPB, in violation of its non-delegable duty, failed to provide safe working

            conditions and proper equipment where Plaintiff was performing his duties in the

            manner required by Defendant;

        C. In that NOPB, in violation of its non-delegable duty, failed to warn Plaintiff of

            unsafe workplace conditions of which it knew, or in the exercise of reasonable care,

            should have known.

        D. In that NOPB, violated federal railroad safety regulations enacted for the safety of its

            employees, which renders NOPB strictly liable under the provisions of FELA and

            U.S. Supreme Court precedent.

        E. In that NOPB failed to exercise due care and caution commensurate with the

            surrounding circumstances;

        F. Other acts and omissions of negligence, which will be fully enumerated at the trial of

            this matter.

9.     Plaintiff demands all damages reasonable in the premises and specifically itemizes the

following damages for which he seeks recovery:

       A. Physical Pain and Suffering, Past and Future;

       B. Loss of Enjoyment of Life;

       C. Past Lost Wages;

       D. Unpaid Past and Future Medical Expenses;



                                                                                                 3
       Case 2:20-cv-00359-GGG-DMD Document 1 Filed 01/31/20 Page 4 of 4



       E. Loss of Future Earning Capacity

       WHEREFORE, Plaintiff, Nicholas H. Joseph, prays that Defendant, New Orleans Public

Belt Railroad, be duly served with a copy of this Complaint and be summoned to appear and

answer same and after due proceedings are held that there be Judgment granted herein in favor of

Plaintiff, Nicholas H. Joseph, and against Defendant, New Orleans Public Belt Railroad, for all

sums reasonable in the premises, together with legal interest thereon from the date of judgment,

until paid, for all costs of these proceedings and for all general and equitable relief.

                                               January 31, 2020

                                               Respectfully Submitted,

                                               DAVIS, SAUNDERS & MILLER, PLC

                                               BY:
                                                      /s/ Joseph M. Miller, Esq.
                                               JOSEPH M. MILLER #30636
                                               BENJAMIN B. SAUNDERS #11733
                                               450 North Causeway Blvd., Suite D
                                               Mandeville, Louisiana 70448
                                               Telephone: (985) 612-3070
                                               jmiller@davissaunders.com
                                               Attorneys for Nicholas H. Joseph


Summons Attached, Please Issue To:

The New Orleans Public Belt Railroad Corporation
c/o Jean-Paul Escudier
1350 Port of New Orleans Place
New Orleans, Louisiana 70130




                                                                                              4
